678 S.E.2d 236 (2009)
Ronald CROCKER and Paulette Crocker as Co-Administrators of the Estate of Reagan Elizabeth Crocker
v.
H. Peter ROETHLING, M.D. and Wayne Women's Clinic, P.A.
No. 374PA07-2.
Supreme Court of North Carolina.
June 17, 2009.
Joe McLeod, William W. Aycock, Jr., Wade E. Byrd, Fayetteville, for Crocker.
Samuel G. Thompson, William Moss, Raleigh, for Roethling and Clinic.
Burton Craige, Raleigh, for NCATL.
Prior report: 363 N.C. 140, 675 S.E.2d 625.

ORDER
Upon consideration of the petition filed by Defendant on the 5th day of June 2009 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."